Citation Nr: 0917688	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-09 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for lumbar 
radiculopathy, to include radiculopathy of the left lower 
extremity as secondary to the Veteran's service-connected 
lumbar spine disability (previously characterized as lower 
extremity impairment).

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of compression fracture of the lumbar spine.  

3.  Entitlement to referral to the Under Secretary for 
Benefits or Director of the Compensation and Pension Service 
for consideration of an extra-schedular evaluation for 
residuals of compression fracture of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1977 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in October and 
December 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied 
entitlement to the benefits currently sought on appeal.

The issue of referral for consideration of an extra-schedular 
evaluation for residuals of compression fracture of the 
lumbar spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is diagnosed with lumbar radiculopathy and 
exhibits a positive straight leg raising test of the left 
leg.

2.  The Veteran's service-connected residuals of compression 
fracture of the lumbar spine are primarily manifested by 
forward flexion of no less than 70 degrees, but experiences 
functional loss due to additional pain and weakness beyond 
that reflected on range of motion measurements.  




CONCLUSIONS OF LAW

1.  Lumbar radiculopathy with pain into the left lower 
extremity (previously characterized as lower extremity 
impairment) is proximately due to, or the result of, the 
Veteran's service-connected lumbar spine disability.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.310 (2008).

2.  The criteria for an initial rating of 20 percent for 
residuals of compression fracture of the lumbar spine are met 
throughout the appellate period.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the Veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) 
and 38 C.F.R. § 3.159 (2008).  As will be discussed below, 
the Board finds that service connection for lumbar 
radiculopathy is warranted; therefore, a full discussion of 
whether VA met these duties is not needed as no prejudice can 
flow to the Veteran based upon the full grant of the benefit 
sought.  

In regard to the claim for an increased rating, however, as 
it is specifically an appeal of the initial rating assigned 
in conjunction with the grant of service connection, adequate 
notice was not delivered prior to the initial assignment of 
the rating.  However, once service connection is granted, the 
claim is substantiated and prior notice defects are rendered 
non-prejudicial.  Goodwin v. Peake, 22  Vet. App. 128 (2008).  
Thus, as the present claim is that of an initial rating, no 
further notice is required in this instance.  

VA also has a duty to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2008).  Here, service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran was medically evaluated in 
conjunction with his claims.  The duty to assist is 
satisfied.

Service Connection

The Veteran seeks service connection for a lower extremity 
impairment, to include sciatica, leg ache, and leg pain 
radiating from his lower back.  He contends that this 
condition is secondary to his service-connected lumbosacral 
spine disability.

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Here, the Veteran does 
not contend, nor is there evidence of an in-service 
incurrence of lumbar radiculopathy, thus direct service 
connection is not warranted.  

However, secondary service connection may be granted for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  With regard to the matter of establishing service 
connection for a disability on a secondary basis, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Here, the medical evidence establishes that the Veteran is 
currently diagnosed with lumbar radiculopathy.  See, e.g., VA 
treatment records, April 2006 & September 2005.  Described 
symptoms include left-sided radicular pain in the L4 and L5 
dermatome.  VA treatment record, April 2006.  Upon magnetic 
resonance imaging (MRI) there was mild neuro foramina 
stenosis without nerve compression.  VA MRI report, September 
2004.  Upon examination in July 2005, the VA examiner 
determined that diagnostic imaging and motor, sensory, 
reflex, and straight leg testing all produced negative 
results for radiculopathy despite left leg pains that were 
"worrisome for radiculopathy."  However, in April 2006 the 
Veteran was observed to be seated with preferential left 
lateral trunk lean, to have a flattened lumbar lordosis, and 
to have a gait with shortened right stance.  The Veteran 
exhibited a positive straight leg test with rise to 40 
degrees on the left as compared to a negative test on the 
right.  Id.  

Although there is no explicit medical nexus opinion 
describing the causal link between the Veteran's lumbar 
radiculopathy, manifested by pain into the left lower 
extremity, and his service-connected lumbar disability, it is 
clear when the medical evidence is viewed in context that the 
medical practitioners associate the radicular symptoms with 
the lumbar disability.  

For example, an April 2006 VA physical therapy consultation 
jointly describes the Veteran's report of continuing back and 
left radicular pain implying the same etiology for both 
conditions.  Furthermore, the radicular symptoms are 
diagnosed as "lumbar radiculopathy" which in itself is 
indicative that the radiculopathy is associated with the 
lumbar spine, for which service connection is in effect.  
Resolving any reasonable doubt in favor of the Veteran, the 
medical evidence is sufficient to show causation or 
aggravation consistent with the holding in Allen v. Brown, 
supra.  38 C.F.R. § 3.102 (2008).  As such, the Board finds 
that the Veteran's left lower extremity radiculopathy is 
secondary to his service-connected lumbar spine disability 
and service connection is warranted on this basis.  38 C.F.R. 
§ 3.310 (2008).  

Disability Evaluation

The Veteran seeks a higher evaluation for his service-
connected lumbar spine disability, currently evaluated as 10 
percent disabling.  Disability evaluations are determined by 
the application of VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the current level of disability is of 
primary concern in a claim for an increased rating; and the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of 
the "current level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
that the increased rating claim has been pending.  In those 
instances, it is appropriate to apply staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, in the 
present case, the symptoms of the Veteran's service-connected 
disability have remained relatively constant throughout the 
appellate period.  Thus, staged ratings are not necessary 
here.  

Service connection was established for residuals, status post 
compression fracture of the lumbar spine by rating decision 
in October 2004 and was evaluated as 10 percent disabling 
under DC 5242.   

DC 5242 reflects that the rating criteria for degenerative 
arthritis of the spine are evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  For purposes 
of the analyses below, the Board notes that Diagnostic Code 
5003, referenced by DC 5242, provides that arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  38 C.F.R. § 4.71a 
(2008).  For the purpose of rating disability from arthritis, 
the spine is considered a major joint.  See 38 C.F.R. § 4.45 
(2008).  Therefore, the Board will now discuss the 
regulations pertinent to limitation of motion of the lumbar 
spine.  

The rating schedule provides a higher 20 percent disability 
rating for forward flexion greater than 30 degrees but not 
greater than 60 degrees; or combined range of motion not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent disability rating is assigned for 
forward flexion of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases & Injuries of the Spine (2008).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  Id. at 
Note 2.

Also, ankylosis is defined as fixation in flexion or 
extension, which is an absence of forward or backward 
bending.  Id. at Note 5; see also 38 C.F.R. § 4.71a, Plate V 
(2008).  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases & 
Injuries of the Spine, Note 5 (2008).  

In this case, the Veteran exhibits forward flexion of 70 
degrees, extension (or backward flexion) of 12 degrees, full 
bilateral rotation, and 20 degrees of lateral flexion to each 
side.  VA examination, November 2004.  The Board notes that 
the examiner indicated 40 degrees of right rotation, however 
30 degrees is the normal maximum for this component and must 
be used in calculating the combined range of motion.  General 
Rating Formula, supra, at Note 2.    After this adjustment is 
made, the Veteran's range of motion test results represent a 
combined range of motion of 182 degrees.  Based upon the 
General Rating Formula, the next higher 20 percent rating is 
not warranted unless the Veteran exhibits forward flexion not 
greater than 60 degrees, or combined range of motion not 
greater than 120 degrees.  General Rating Formula, supra.  As 
such, the Veteran's test results exceed the maximum allowable 
ranges of motion for each of the higher disability ratings.  
Also, as there is no evidence of fixation or ankylosis, the 
ratings at the 50 and 100 percent levels must be excluded.  
Id.  Therefore, under the General Rating Formula, a schedular 
evaluation of 10 percent, and no higher, is warranted.  

The Board notes that the rating schedule requires that any 
associated objective neurologic abnormalities are to be 
evaluated separately under an appropriate diagnostic code.  
Id. at Note 1.  However, as service connection was granted 
above for radiculopathy, that component will subsequently be 
granted a separate evaluation by the RO.  There are no other 
associated neurological abnormalities presented by the 
medical evidence of record, thus the neurological component 
of the Veteran's disability will be separately evaluated by 
the RO pursuant to the Board's order.  

It must also be noted that when evaluating disabilities of 
the musculoskeletal system,  38 C.F.R. § 4.40 instructs the 
rating entity to consider functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v.  Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination. 

In the present case, the Veteran has persistent severe back 
pain that limits his ability to sleep and perform other daily 
functions.  He also experiences associated pain that radiates 
down his left leg.  He describes his typical overall pain as 
a 7 or 8 on a scale of 1 to 10.  VA examination, July 2005.  
Although the earlier November 2004 examiner summarily states 
"no flare-ups," the Board determines that this is 
inconsistent with other credible evidence of record.  
Specifically, a co-worker of the Veteran describes specific 
instances of exacerbated pain that would be consistent with 
flare-ups.  Lay statement, April 2006.  Also, as the 
Veteran's forward flexion upon examination was merely 10 
degrees more than that which would warrant the next higher 
rating, the Board finds it likely that the Veteran 
experiences additional functional loss due to pain such that 
the higher 20 percent rating more nearly approximates the 
overall level of the Veteran's impairment.  38 C.F.R. § 4.40 
(2008); Deluca, supra.  

As an aside, the Veteran repeatedly declares that his 
intention in filing the current claim is to preempt a future 
financial need that may occur due to deteriorating health, to 
include the possibility of future unemployment.  See, e.g., 
Veteran's statements, January 2005 & March 2004.  The Board 
must inform the Veteran that disability evaluations, and the 
compensation derived therefrom, may only be based on the 
current level of impairment, not on a possibility of future 
disability or incapacity.  See generally Degmetich v. Brown, 
8 Vet. App. 208 (1995), aff'd, 104 F.3d 1328, 1332 (1997); 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, 
based upon the evidence regarding the Veteran's current level 
of disability, the Board finds that an initial evaluation of 
20 percent for residuals of compression fracture of the 
lumbar spine is warranted.  


ORDER

Service connection for lumbar radiculopathy (previously 
characterized as lower extremity impairment), to include 
radiculopathy of the left lower extremity as secondary to the 
Veteran's service-connected lumbar spine disability, is 
granted.

An initial rating of 20 percent for residuals of compression 
fracture of the lumbar spine is granted.  




REMAND

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extra-schedular evaluation may be assigned which is 
commensurate with the Veteran's average impairment of earning 
capacity due to the service-connected disability in question.  
38 C.F.R. § 3.321(b) (2008).  Here, the Board finds that the 
regular schedular standards applied in this case may not 
adequately describe and provide for the Veteran's symptoms 
and level of impairment.  Specifically, the Veteran describes 
recurrent sleep difficulties due to the severity of his pain 
as well as significant impairment with employment, as 
evidenced by frequent absences from his job due to his 
service-connected spine disability.  See, e.g., VA treatment 
record, August 2006, April 2006 & March 2005;  see also Lay 
statements from spouse & co-worker, April 2006; Work 
attendance record, December 2003-February 2006.  

Based upon the level of interference with employment, the 
Veteran's disability picture may be such that application of 
the regular schedular standards is impractical.  
Specifically, the Veteran states "I understand that 
percentages awarded for injuries are driven by the CFRs.  
However, I feel my injury is an exception.  Even though the 
MRI and doctor's diagnosis show marginal damage, this injury 
is having a much higher degree of debilitation than normal."  
VA Form 9, March 2006 (correcting minor spelling errors from 
the original for the sake of clarity).  

The medical evidence supports the Veteran's testimony 
regarding his symptomatology and reflects a consistent 
overall view of his disability picture.  VA treatment 
records, supra.  In view of such evidence, the Board finds 
that referral for assignment of an extra-schedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) must be considered.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

However, the Board is precluded from considering an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Instead 
the Board must ensure that the claim is considered for 
referral to  the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for an initial 
determination.  Id.;  see also Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001).  Therefore, the claim for an extra-
schedular rating is hereby remanded for further 
consideration.

Accordingly, the case is REMANDED for the following action:

1. Consider whether this matter should 
be referred to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service, for extra-
schedular rating under the provisions 
of 38 C.F.R.
§ 3.321(b).  In so doing, the RO may 
undertake any additional development 
deemed necessary to make this 
determination, including requesting 
additional financial, medical, or other 
relevant information from the Veteran.  

2.  Thereafter, adjudicate the issue of 
entitlement to extra-schedular 
evaluation for residuals of compression 
fracture of the lumbar spine.  If the 
determination remains unfavorable to 
the Veteran, he and his representative 
must be furnished a Supplemental 
Statement of the Case which addresses 
all evidence associated with the claims 
file since the last Statement of the 
Case.  The Veteran and his 
representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


